Decision of
McCully, J.
This case is submitted to the Court, the jury being waived, on an agreed statement of facts.
Upon consideration of them and of the records referred to, I think judgment should be for the plaintiff.
The finding of the Court in the case of See Hop & Co. vs. Soper (in Banco, January Term, 1887: see VII Hawn.) was, that the giving of the mortgage, found to be fraudulent, was in itself an act of bankruptcy. The payment of this amount ($286.90) was directly in pursuance of the mortgage and the possession thereunder. This fact will distinguish this payment from payments which might be made by a person actually insolvent to creditors not colluding with him in a fraudulent transfer of his whole property. The diligence and assiduity of a creditor who secures payments from a debtor, who afterwards becomes bankrupt, is a different thing from the receipt of realizations from property transferred by fraud, which itself works bankruptcy.
I do not regard the payment of money under the former circumstances as such a “transfer of property” as contemplated by Section 14 of the Bankruptcy Act (1884) ; but the act in question is the payment of money received for property so transferred.
Judgment for the plaintiff.